              Case 8:19-mc-00699 Document 1-5 Filed 12/06/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND



 IN RE APPLICATION OF EURASIAN
 NATURAL RESOURCES CORP. LTD.

                                      Petitioner,

 for an order pursuant to 28 U.S.C. § 1782 to
 conduct discovery for use in a foreign
 proceeding.



                                    INDEX OF EXHIBITS

Exhibit 1:      Particulars of Claim for ENRC v Hollingsworth (the “English
                Proceeding”), Claim No. BL-2019-001955

Exhibit 2:      Email from Mark Hollingsworth (July 01, 2013)

Exhibit 3:      Email from Mark Hollingsworth (July 28, 2011)

Exhibit 4:      Hollingsworth Diary Entry (July 20–21, 2011)

Exhibit 5:      Hollingsworth Diary Entry (July 22–23, 2011)

Exhibit 6:      Email from Mark Hollingsworth (July 24, 2011)

Exhibit 7:      Email from Mark Hollingsworth (August 09, 2011)

Exhibit 8:      Email from Mark Hollingsworth (August 23, 2011)

Exhibit 9:      Email from Mark Hollingsworth (September 16, 2011)

Exhibit 10:     Hollingsworth Diary Entry (October 02–03, 2011)

Exhibit 11:     Email from Mark Hollingsworth (October 04, 2011)

Exhibit 12:     Email from Mark Hollingsworth (October 12, 2011)

Exhibit 13:     Email from Mark Hollingsworth (October 20, 2011)

Exhibit 14:     Email from Mark Hollingsworth (October 21, 2011)

Exhibit 15:     Email from Mark Hollingsworth (October 25, 2011)


                                                1
              Case 8:19-mc-00699 Document 1-5 Filed 12/06/19 Page 2 of 3



Exhibit 16:     Hollingsworth Diary Entry (October 26–27, 2011)

Exhibit 17:     Hollingsworth Diary Entry (November 15–16, 2011)

Exhibit 18:     Hollingsworth Diary Entry (November 27–28, 2011)

Exhibit 19:     Hollingsworth Diary Entry (November 29–30, 2011)

Exhibit 20:     Email from Mark Hollingsworth (December 02, 2011)

Exhibit 21:     Hollingsworth Diary Entry (December 01–02, 2011)

Exhibit 22:     Email from Mark Hollingsworth (December 10, 2011)

Exhibit 23:     Email from Mark Hollingsworth (January 19, 2012)

Exhibit 24:     Email from Glenn Simpson (March 18, 2013)

Exhibit 25:     Email from Mark Hollingsworth (March 15, 2013)

Exhibit 26:     Hollingsworth Diary Entry (March 18–19, 2013)

Exhibit 27:     Email from Mark Hollingsworth (March 20, 2013)

Exhibit 28:     Hollingsworth Diary Entry (March 20–21, 2013)

Exhibit 29:     Hollingsworth Diary Entry (March 22–23, 2013)

Exhibit 30:     Email from Mark Hollingsworth (April 29, 2013)

Exhibit 31:     Hollingsworth Diary Entry (May 31 – June 01, 2013)

Exhibit 32:     Hollingsworth Diary Entry (June 12–13, 2013)

Exhibit 33:     Hollingsworth Diary Entry (June 14–15, 2013)

Exhibit 34:     Hollingsworth Diary Entry (June 16–17, 2013)

Exhibit 35:     Hollingsworth Diary Entry (June 24–25, 2013)

Exhibit 36:     Hollingsworth Diary Entry (June 26–27, 2013)

Exhibit 37:     Hollingsworth Diary Entry (July 08–09, 2013)

Exhibit 38:     South Carolina Co v Assurantie NV [1986] 3 WLR 398

Exhibit 39:     Bankers Trust International v PT Dharmala Sakti Sejahtera [1996] CLC 252

Exhibit 40:     Omega Group Holdings Ltd v. Kozeny [2002] CLC 132


                                               2
              Case 8:19-mc-00699 Document 1-5 Filed 12/06/19 Page 3 of 3



Exhibit 41:     Royal Bank of Scotland v Hicks [2011] EWHC 287 (Ch)




                                             3
